El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Los Tribunales de Primera Instancia y de Circuito de Apelaciones que intervinieron en este caso emitieron sus dictámenes al amparo de la vigencia de la Ley Uniforme de Reciprocidad para la Ejecución de Obligaciones sobre Ali-mentos, Ley Núm. 71 de 20 de junio de 1956, según enmen-dada, 32 L.P.R.A. see. 3311 et seq. Esta ley, sin embargo, fue derogada por la Ley Núm. 180 de 20 de diciembre de 1997, Leyes de Puerto Rico, págs. 837-911, y sustituida por la Ley Interestatal Uniforme de Alimentos entre Parien-tes, mientras el caso se encontraba pendiente ante esta Corte.
La cronología de los hechos pertinentes exige determi-nar, en primer lugar, cuál es la legislación aplicable a la controversia presentada. En segundo lugar, y conforme con esa legislación, corresponde resolver si un tribunal de Puerto Rico tiene jurisdicción para modificar una orden de *563pensión alimentaria emitida por un tribunal estatal de Es-tados Unidos.
HH
El 2 de octubre de 1989 Luz C. Aponte y Elíseo Barbosa Dieppa otorgaron una estipulación en la que Barbosa Die-ppa se obligó a pagarles a los dos (2) hijos menores de edad procreados con Aponte una pensión alimentaria de cien dó-lares ($100) semanales. En esa misma fecha, un tribunal del estado de Massachussetts dictó una sentencia me-diante la cual aprobó la estipulación y ordenó el cumpli-miento de sus términos.
El 3 de marzo de 1995 el estado de Massachussetts pre-sentó ante la Administración para el Sustento de Menores de Puerto Rico (en adelante A.Su.Me.) una solicitud para qúe se pusiera en vigor la orden dictada el 2 de octubre de 1989.(1) El 23 de junio de 1995 el Procurador Especial de Relaciones de Familia presentó una querella sobre alimen-tos recíprocos, en representación de Aponte y a beneficio de los hijos menores de ésta y Barbosa Dieppa, en el Tribunal de Primera Instancia, Sala Superior de Caguas.
Barbosa Dieppa fue notificado de la querella y citado a una vista que había de celebrarse el 19 de marzo de 1996. Se le requirió, además, que presentara una planilla de in-formación personal y económica, a más tardar, cinco (5) días antes de la celebración de la vista. En cumplimiento de este requerimiento, Barbosa Dieppa presentó la mencio-nada planilla el 11 de marzo de 1996. En ella informó que tenía una hija menor de edad(2) residente en Puerto Rico, además de los dos (2) hijos residentes en Massachussetts, a la cual le enviaba cierta cantidad de dinero.
*564El 19 de marzo de 1996 se celebró la vista ante la Exa-minadora de Pensiones Alimenticias. A la vista compare-cieron el Fiscal Especial de Relaciones de Familia, en re-presentación de Aponte, y Barbosa Dieppa, por derecho propio. Durante la vista, Barbosa Dieppa anunció que so-licitaría una rebaja de la pensión alimentaria. El 25 de marzo siguiente, la Examinadora de Pensiones Alimenti-cias rindió un informe en el que recomendó el registro en Puerto Rico de la sentencia del tribunal de Massachussetts y el señalamiento de una vista para determinar el pago de la deuda acumulada.(3)
El 8 de abril de 1996 Barbosa Dieppa presentó formal-mente una moción para solicitar la rebaja de la pensión alimentaria. Alegó que su situación económica había em-peorado y que tenía una hija más a la cual proveerle alimentos.
El 11 de abril de 1996 el tribunal de instancia dictó una resolución y orden mediante la cual se negó a aprobar el informe presentado por la Examinadora de Pensiones Alimenticias. Concluyó que el estado de Massachussetts no había solicitado que se registrara la sentencia dictada el 2 de octubre de 1989, sino que se ejecutara. El tribunal aña-dió:
En algunos estados —no luce que Puerto Rico sea uno de ellos— a base de la Ley local, ... [el registro] de la sentencia —hacerla local-— permitiría que se radicaran] otras acciones co[r]o[l]arias, i.e. rebaja, relevo, etc. [Si el] ... estado iniciador [en este caso, Massachussetts] no solicit[a] ... [el registro] de la sentencia, no la hace local, y priva al estado recurrido [en este caso, Puerto Rico], en los casos que su estatuto habilitador ... no 10 permit[e], ... [de] modificar tal orden. Resolución y Orden de 11 de abril de 1996, págs. 1-2.
Consecuentemente, el tribunal de instancia le devolvió el caso a la Examinadora de Pensiones Alimenticias para *565que, en una nueva vista, llegara a una determinación sobre la solicitud del estado de Massachussetts.
El 22 de octubre de 1996, luego de que se celebrara la segunda vista ante la Examinadora de Pensiones Alimen-ticias,(4) el tribunal dictó una sentencia en la que adoptó los términos de la dictada por el tribunal de Massachus-setts el 2 de octubre de 1989. Mantuvo la pensión de cien dólares ($100) semanales e impuso el pago adicional de cinco dólares ($5) semanales para la liquidación de los atrasos acumulados. El tribunal ordenó, además, la reten-ción en el origen de los ingresos de Barbosa Dieppa hasta el máximo permitido por la legislación federal aplicable.(5) En cuanto a la solicitud de rebaja presentada, el tribunal determinó que carecía de jurisdicción para modificar la pensión fijada por el tribunal de Massachussetts. En una resolución y orden adicional, el tribunal fundamentó su de-terminación en la Sec. 32(e) de la Ley Uniforme de Reci-procidad para la Ejecución de Obligaciones sobre Alimen-tos, Ley Núm. 71, supra, según enmendada, 32 L.P.R.A. sec. 3313w(e), derogada por la Ley Núm. 180, supra. Con-cluyó que Barbosa Dieppa tenía que acudir al foro original y presentar allí su solicitud.
Inconforme, Barbosa Dieppa recurrió el 20 de diciembre de 1996 ante el Tribunal de Circuito de Apelaciones me-diante un recurso de certiorari. Alegó que el tribunal de instancia había errado: (1) al resolver que no podía registrar la sentencia del tribunal de Massachussetts, (2) al no modificar la pensión alimentaria fijada y (3) al emitir la orden de retención de ingresos en violación de la Consumer Credit Protection Act, la Ley Orgánica de la Administra-ción para el de Sustento de Menores y la jurisprudencia aplicable. El 13 de marzo de 1997 el Tribunal de Circuito de Apelaciones dictó una sentencia mediante la cual, luego *566de modificar la orden de retención de ingresos(6) confirmó el dictamen recurrido(7)
Inconforme con este dictamen, Barbosa Dieppa acudió ante esta Corte mediante un recurso de certiorari, el cual expedimos el 13 de junio de 1997.
i — i l
 El 20 de diciembre de 1997 la Asamblea Legisla-tiva aprobó la Ley Núm. 180, supra, para adoptar en Puerto Rico la Uniform Interstate Family Support Act (en adelante U.I.F.S.A.), con el nombre de la Ley Interestatal Uniforme de Alimentos entre Parientes (en adelante la L.I.U.A.P.), enmendar la Ley Orgánica de la Administra-ción para el Sustento de Menores y derogar la Ley Uni-forme de Reciprocidad para la Ejecución de Obligaciones sobre Alimentos.
La U.I.F.S.A.(8) fue aprobada en agosto de 1992 por la Conferencia Nacional de Comisionados sobre Leyes Uniformes Estatales (.National Conference of Commissioners on Uniform State Laws) —y ratificada en febrero de 1993 por la American Bar Association— con el propósito de *567uniformar la legislación aplicable a los procedimientos de alimentos entre los estados adoptantes.(9) Véanse: Nota prologal, Uniform Interstate Family Support Act, 9(1) Uniform Laws Annotated (en adelante U.L.A.), págs. 273-274 (Supl. 1997); Uniform Interstate Family Support Act (1992), 9(1) U.L.A. (1992), Sec. 901 (Sup. 1997). La U.I.F.S.A. fue una respuesta a la legislación federal apro-bada entre 1975 y 1988, mediante la cual el Congreso les exigió a los gobiernos estatales la adopción de normas y procedimientos sobre el sustento de los menores como re-quisito para la eligibilidad a ciertos programas de ayuda federal. Véase U.I.F.S.A., supra, pág. 273. En julio de 1996, la Conferencia Nacional de Comisionados sobre Leyes Uni-formes Estatales enmendó la U.I.F.S.A. con el propósito principal de incorporar unas guías específicas sobre el pro-cedimiento de retención de ingresos. Esta versión enmen-dada sustituyó la de 1992. íd., pág. 274.
El 22 de agosto de 1996 el Congreso federal aprobó la Ley General de Responsabilidad Personal y Oportunidad de Empleos, denominada en inglés como Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (en adelante P.R.W.O.R.A.), cuya Sec. 321 les exigió a los estados adoptar la U.I.F.S.A. como requisito para recibir fondos federales para los programas de sustento de menores y de asistencia pública para familias necesitadas. Véase P.L. 104-193, See. 321, 110 Stat. 2105, 2221 (1996), 42 U.S.C. sec. 666(f) (Supl. 1998).(10) Para *568cumplir con este requisito, la Asamblea Legislativa de Puerto Rico adoptó la U.I.F.S.A. mediante la aprobación de la Ley Núm. 180, supra. Según se consigna en la Exposi-ción de Motivos de la Ley Núm. 180, supra, 1997 Leyes de Puerto Rico 838, “[e]n Puerto Rico, el sesenta y seis por ciento ... del presupuesto para la Administración para el Sustento de Menores proviene de fondos federales para asistencia económica a familias necesitadas. La única forma de que el procedimiento de reclamaciones de alimen-tos interestatales sea efectivo es que sea uniforme”.(11)
Al adoptar de la U.I.F.S.A., pues, Puerto Rico entró en una relación de reciprocidad con los demás estados y terri-torios adoptantes.
f — I h — I h-l
A. La L.I.U.A.P. entró en vigor inmediatamente des-pués de su aprobación el 20 de diciembre de 1997. Véase el Art. 2 de la Ley Núm. 180, supra, 1997 Leyes de Puerto Rico 844-849. La See. 904, Art. 9 de la L.I.U.A.P. establece:
El Tribunal General de Justicia será el foro apropiado para los casos interestatales presentados antes del 1ro de julio de 1995 y la Administración para el Sustento de Menores será el foro apropiado para aquellos que surjan a partir de dicha fecha.
Para propósitos de esta ley, en cualquier acción de alimentos recíprocos presentada con anterioridad al 1ro de julio de 1995, *569en la cual Puerto Rico actúa como estado recurrido, el Tribunal General de Justicia mantendrá jurisdicción sobre estos casos. El Departamento de Justicia continuará asumiendo la repre-sentación legal. El derecho sustantivo y procesal será el que aquí se establece(12) (Enfasis suplido.) Leyes de Puerto Rico, supra, pág. 868.
De acuerdo con esta disposición, la L.I.U.A.P. constituye el derecho aplicable en todos los casos pendientes, anterio-res y posteriores al 1ro de julio de 1995.
El Art. 3 del Código Civil de Puerto Rico preceptúa que “[l]as leyes no tendrán efecto retroactivo, si no dispusieren expresamente lo contrario” y “[e]n ningún caso podrá el efecto retroactivo de una ley perjudicar los derechos adquiridos al amparo de una legislación anterior”. 31 L.P.R.A. see. 3. Hemos resuelto reiteradamente que esta disposición “sólo tiene el alcance de una regla general de interpretación de estatutos. No es un principio rígido de aplicación absoluta”. Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378, 385 (1973). Véanse: Rodríguez v. Miller, 23 D.P.R. 594, 601 (1916). Véase, además, Vélez v. Srio. de Justicia, 115 D.P.R. 533, 542 (1984). La See. 904 de la L.I.U.A.P., supra, dispone claramente su aplicación retroactiva, por lo que la controversia se reduce a determinar si, en este caso, su efecto retroactivo perjudica algún derecho adquirido al amparo de la legislación anterior.
La L.I.U.A.P. es un estatuto de carácter esencialmente remedial, cuyo propósito es establecer un sistema procesal uniforme para posibilitar la ejecución de una or-den de pensión alimentaria de un estado en otro(13) y, como *570tal, se debe aplicar de forma retroactiva. Véase The Texas Company (P.R.) Inc. v. Sancho Bonet, Tesorero, 52 D.P.R. 658, 666-667 (1938) (los estatutos relativos a los remedios o procedimientos comienzan a regir retroactivamente). Véanse, además: J.R.T. v. A.E.E., 133 D.P.R. 1 (1993); Arhona Hnos. v. H.C. Christianson & Co., 26 D.P.R. 284, 291 (1918); Cintrón et al. v. Banco Territorial y Agrícola, 15 D.P.R. 507, 533 (1909); American Railroad Co. of P.R. v. Hernández, 8 D.P.R. 516, 529 (1905). La legislación vigente en Puerto Rico para el 3 de marzo de 1995, cuando el es-tado de Massachussetts solicitó la ejecución de su senten-cia, eran la Ley Uniforme de Reciprocidad para la Ejecu-ción de Obligaciones sobre Alimentos y la Ley Orgánica de la Administración para el Sustento de Menores, derogada actualmente la primera y enmendada la segunda por la Ley Núm. 180, supra.(14) En virtud de estos estatutos, Bar-bosa Dieppa no adquirió derecho alguno que el efecto re-troactivo de la L.I.U.A.P. pudiera menoscabar. Barbosa Dieppa apenas pudo haber tenido la expectativa de que su solicitud de rebaja fuera resuelta favorablemente conforme con esa legislación. Presumiendo que ello hubiera sido así, esa expectativa habría constituido a lo sumo “una simple esperanza basada en que la ley seguiría en su forma original”. Rodríguez v. Miller, supra, pág. 602. “[E]sa mera expectativa jamás puede ser considerada como un derecho adquirido ....” íd. Véase, además, Vázquez v. Morales, 114 D.P.R. 822, 831 (1983). Nada impide, por lo tanto, la apli-cación retroactiva de la L.I.U.A.P. a la controversia que es objeto de este recurso.
B. La L.I.U.A.P. establece un sistema de una sola *571orden, el cual se apoya en el principio de la jurisdicción continua y exclusiva(15) del tribunal que emite una orden de pensión alimentaria o una determinación de filiación, establecido en su See. 205 del Art. 2, Leyes de Puerto Rico, supra, págs. 846-847, una de las disposiciones esenciales y más importantes del estatuto.(16) Según se explica en el comentario del estatuto modelo:
La mayoría de los procedimientos bajo RURESA eran de novo. Aun cuando una orden existente de un estado era “regis-trada” en otro estado, el estado registrador sostenía general-mente el derecho de modificar la orden registrada. Esto signi-ficaba que múltiples órdenes de pensión alimentaria podían estar vigentes en varios estados. Bajo la UIFSA, el principio de jurisdicción continua y exclusiva pretende, en la medida de lo posible, reconocer que sólo una orden de pensión alimentaria válida puede estar vigente en un momento dado. Este principio se implementa en las Secciones 204 (reglas para la resolución de acciones pendientes en dos o más estados); 205 y 206 (reglas para determinar cuál tribunal tiene jurisdicción continua y ex-clusiva sobre la orden de pensión alimentaria); 207 (reconcilia-ción con órdenes de pensión alimentaria dictadas antes de la vigencia de la Ley); y 208 (órdenes múltiples para dos o más familias asistidas por el mismo alimentante). (Traducción nuestra.) Nota prologal, U.I.F.S.A., supra, pág. 275.
De acuerdo con la citada See. 205, el tribunal que emite una orden de pensión alimentaria en beneficio de un me-nor retiene jurisdicción continua y exclusiva sobre la orden mientras alguna de las partes —el alimentante, el alimen-tista o el menor en cuyo beneficio se ha emitido la orden— continúe residiendo en ese estado, y mientras las partes no consientan por escrito a que el tribunal de otro estado mo-difique la orden y asuma jurisdicción continua y *572exclusiva.(17) Véase la Sec. 2.205(a)(1) y (2) de la L.I.U.A.R, Leyes de Puerto Rico, supra, pág. 846. De este principio se infiere, pues, que el tribunal que emite una orden de pen-sión alimentaria en beneficio de un menor pierde su juris-dicción continua y exclusiva de dos (2) formas: (1) cuando todas las partes han dejado de residir en ese estado, o (2) cuando todas las partes han consentido por escrito a que un tribunal de otro estado modifique la orden y asuma ju-risdicción continua y exclusiva. Véase Comentario, U.I.F.S.A., U.L.A., supra, págs. 285-286 (Supl. 1997). Los tribunales adoptantes están obligados a reconocer la juris-dicción continua y exclusiva del tribunal que emite una orden de pensión alimentaria de acuerdo con la L.I.U.A.P., o de una ley sustancialmente similar. Véase la See. 2.205(d) de la L.I.U.A.P., Leyes de Puerto Rico, supra, pág. 846.
C. Una" orden de pensión alimentaria emitida por un tribunal conforme con las disposiciones de la L.I.U.A.P. *573se puede ejecutar de tres (3) formas, dos (2) de manera directa y una (1) mediante registro.
De acuerdo con el procedimiento de ejecución directa que establece el Art. 5 de la L.I.U.A.P., Leyes de Puerto Rico, supra, págs. 858-860, cuando un tribunal de otro es-tado ha emitido una orden de retención de ingresos para hacer efectiva una orden de pensión alimentaria, la orden de retención de ingresos emitida en el otro estado “p[uede] ser enviada a la persona o entidad definida como el patrono del alimentante bajo de ley de dicho estado sin tener que presentar previamente una petición o reclamación comparable o registrar la orden en el tribunal de Puerto Rico”. (Énfasis suplido.(18) See. 501 de la L.I.U.A.P., Leyes de Puerto Rico, supra, pág. 858.
La orden de retención de ingresos también se puede eje-cutar directamente, sin intervención judicial previa ni re-gistro, a través de A.Su.Me.(19)
La tercera forma de ejecutar una orden de pen-*574sión alimentaria de otro estado es registrándola en Puerto Rico. Véase See. 601, Art. 6 de la L.I.U.A.P., Leyes de Puerto Rico, supra, pág. 860. De acuerdo con la Sec. 603(a), "[u]na orden de pensión alimentaria o una orden de reten-ción de ingresos emitida en otro estado se entiende regis-trada cuando la orden se presenta en el tribunal registra-dor de Puerto Rico”. No obstante, según esta sección, el registro de la orden de otro estado en Puerto Rico no im-plica que se pueda tratar como una orden emitida por un tribunal de Puerto Rico para efectos de modificarla. La or-den continúa siendo la orden del estado emisor. Véase Co-mentario a la See. 603 de la U.I.F.S.A., U.L.A., supra, pág. 304. Consecuentemente, a menos que se cumpla con lo dis-puesto en las Sees. 609 a la 612, "un tribunal de Puerto Rico reconocerá y ejecutará una orden registrada, pero no podrá modificarla si el tribunal que ha emitido la misma tenía jurisdicción”. (Énfasis suplido.) Sec. 603(c) de la L.I.U.A.P., Leyes de Puerto Rico, supra, pág. 861.(20)
*575Para que un tribunal pueda modificar la orden de pensión alimentaria para un menor(21) emitida por el tribunal de otro estado, el estado que pretende la modificación tiene que tener jurisdicción personal sobre las partes y cumplir con los requisitos establecidos en el Art. 6 de la ley, supra. Véase Comentario a la See. 205 de la U.I.F.S.A., supra.
La parte o la agencia de sustento de menores que soli-cita la modificación o la ejecución y la modificación de una orden de pensión alimentaria emitida por el tribunal de otro estado, tiene primero que registrarla en Puerto Rico, si ésta no ha sido registrada ya siguiendo el procedimiento *576establecido en las Sees. 601 a la 603 de la ley. Véase See. 609 de la L.I.U.A.P., Leyes de Puerto Rico, supra, pág. 863. Una vez registrada la orden, los tribunales de Puerto Rico tienen la autoridad para ejecutarla como si se tratara de una orden emitida por un tribunal de Puerto Rico, pero no para modificarla, salvo que se cumplan con los requisitos que establece la See. 611. Véase Sec. 610 de la L.I.U.A.P., Leyes de Puerto Rico, supra, pág. 864.
La See. 611 del Art. 6 de la L.I.U.A.P., Leyes de Puerto Rico, supra, págs. 864-865, establece los requisitos si-guientes para que el foro local pueda modificar una orden de pensión alimentaria dictada por un tribunal de otro es-tado:
(a) Luego que se registra en Puerto Rico la orden de pensión alimentaria de un menor emitida en otro estado, el tribunal recurrido de Puerto Rico puede modificar dicha orden única-mente en el caso en que la Sección 613 de esta Ley no sea aplicable[,] y luego de cumplir con el requisito de notificación y vista[,] determina que:
(1) los siguientes requisitos se han cumplido:
(i) el menor, el alimentista y el alimentante no residen en el estado que emite la orden;
(ii) el peticionario, quien no es residente de Puerto Rico, solicita que se modifique la orden; y
(iii) el demandado está sujeto a la jurisdicción del tribunal de Puerto Rico; o
(2) el menor o una de las partes está sujeto a la jurisdic-ción sobre la persona del tribunal de Puerto Rico y todas las partes han presentado por escrito su consentimiento en el es-tado que emitió la orden para que el tribunal de Puerto Rico pueda modificar la orden de pensión alimentaria y asumir la jurisdicción continua y exclusiva sobre la misma. Sin embargo, si el estado que emite la orden es de una jurisdicción extranjera que no ha aprobado una ley o establecido procedimientos sus-tancialmente similares a los procedimientos bajo esta ley, el consentimiento que de otra manera hubiera sido requerido de una persona que resida en Puerto Rico, no se requerirá para *577que el tribunal asuma jurisdicción para modificar la orden de pensión alimentaria del menor.(22)
La See. 613, por su parte, establece lo siguiente en cuanto a la jurisdicción para modificar la orden de pensión alimentaria de un menor que haya sido emitida por un tribunal de otro estado:
(a) Cuando todas las partes residen en Puerto Rico y el me-nor no reside en el estado que emitió la orden, un tribunal de Puerto Rico tiene jurisdicción para ejecutar y modificar la or-den de pensión alimentaria del estado que la emitió en un pro-cedimiento para registrar dicha orden.
(b) Un tribunal de Puerto Rico ejerciendo su jurisdicción bajo esta Sección deberá aplicar las disposiciones de los Artículos 1 y 2 de esta Ley y este Artículo y la ley procesal y sustantiva de Puerto Rico, al procedimiento para la ejecución o modificación. Los Artículos 3, 4, 5, 7 y 8 de esta Ley no aplican. Leyes de Puerto Rico, supra, pág. 865.
D. Para resolver si procede la solicitud de rebaja presentada por Barbosa Dieppa, debemos determinar primero si aplica la See. 613. El inciso (a) de esta sección establece claramente que un tribunal de Puerto Rico tiene jurisdicción para modificar la orden de pensión alimentaria de otro estado sólo “[cjuando todas las partes residen en Puerto Rico y el menor no reside en el estado que emitió la orden”. Leyes de Puerto Rico, supra, pág. 865. La actuación del tribunal de Puerto Rico tiene que ocurrir, además, dentro del procedimiento para registrar la orden emitida por el otro estado. íd.
Según surge de varios de los documentos en el expe-diente de este Tribunal, los hijos menores de Barbosa Die-ppa, en cuyo beneficio el tribunal de Massachussetts dictó la orden de pensión alimentaria el 2 de octubre de 1989, aún residen en ese estado junto a su madre, la señora *578Aponte.(23) Barbosa Dieppa, sin embargo, reside en Puerto Rico.(24) Por otro lado, no constan en el expediente los do-cumentos de las partes en los cuales consienten a que un tribunal de Puerto Rico modifique la orden emitida por el tribunal de Massachussetts y asuma la jurisdicción continua y exclusiva sobre ella.
Debido a que el tribunal del estado de Massachussetts aún retiene la jurisdicción continua y exclusiva sobre la orden de pensión alimentaria que emitió el 2 de octubre de 1989 en beneficio de los hijos de Barbosa Dieppa, los tribu-nales de Puerto Rico carecen de autoridad para modificarla.(25) Para lograr su propósito, Barbosa Dieppa tendría que cumplir con la See. 611(2) del Art. 6 de la L.I.U.A.P., supra, y lograr que las demás partes prestaran su consentimiento escrito para que un tribunal de Puerto Rico modifique la orden emitida por el tribunal de Mas-sachussetts y asuma jurisdicción continua y exclusiva so-bre ella. De lo contrario tendría que presentar su solicitud ante el tribunal de Massachussetts que emitió la orden.
Esta solución pudiera parecer errónea e injusta. Se po-dría plantear que la L.I.U.A.P. dispone de los medios para atender la solicitud de Barbosa Dieppa. Se podría argu-mentar, en primer lugar, que el peticionario tiene una de-fensa válida frente a la ejecución de la orden dictada por el tribunal de Massachussetts y, en segundo lugar, que es po-sible remitir el asunto al tribunal de Massachussetts para *579que éste considere la solicitud de rebaja de la pensión impuesta.
Respecto al primer planteamiento, la See. 607 del Art. 6 de la L.I.U.A.R, Leyes de Puerto Rico, supra, págs. 862-863, establece, en lo pertinente:
(a) Una parte que objete la validez o la ejecución de una orden registrada, o que solicita que se deje sin efecto el registro de la misma, tendrá el peso de la prueba de una o más de las siguientes defensas:
[[Image here]]
(5) existe una defensa en derecho bajo alguna ley de Puerto Rico al remedio solicitado ....
Esta disposición, sin embargo, no aplica en este caso, ya que Barbosa Dieppa acepta expresamente la validez de la sentencia y la orden dictadas por el tribunal de Massachussetts. Reconoce, además, que durante los proce-dimientos ante ese foro se le garantizó su derecho a un debido procedimiento de ley. Véase Solicitud de certiorari, pág. 5.
Pero aún presumiendo que no aceptara su validez, Barbosa Dieppa no tendría defensa alguna contra la ejecución de la orden dictada. El cambio sustancial en la capacidad económica del alimentante, si bien constituye una razón válida que justifica la reducción de una pensión ya fijada —véanse: López v. Rodríguez, 121 D.P.R. 23, 32 (1988); Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 78 (1987); Valencia, Ex parte, 116 D.P.R. 909, 913 (1986)— no constituye una defensa válida frente a su incumplimiento. Prueba de ello es que, según hemos resuelto, la reducción de una pensión alimentaria, cuando procede, no es efectiva retroactivamente, sino —en ausencia de una situación extraordinaria en la que el alimentante pueda demostrar que por razón de una enfermedad o accidente incapacitante le fue imposible presentar de forma opor-*580tuna la moción correspondiente — (26) a partir de la fecha de la presentación de la solicitud. Véanse: Valencia, Ex parte, supra, pág. 916; López v. Rodríguez, supra, págs. 35-36; Rivera Maldonado v. Cabrera Olivera, 130 D.P.R. 39, 44 (1992).(27)
En cuanto a la posibilidad de remitir el asunto al tribunal de Massachussetts, la See. 206, Art. 2(a) de la L.I.U.A.P., Leyes de Puerto Rico, supra, pág. 847, establece:
(a) El tribunal de Puerto Rico podrá servir como tribunal iniciador para solicitar a un tribunal de otro estado que ejecute o modifique una orden de pensión alimentaria emitida en ese estado.
Esta disposición es un reconocimiento del principio de jurisdicción continua y exclusiva del tribunal que emite una orden de pensión alimentaria en beneficio de un menor. Véase U.I.F.S.A., 9 U.L.A. sec. 206 (Supl. 1997). Si bien nos faculta a solicitarle al tribunal de Massachussetts la modificación de la orden de pensión alimentaria, no nos faculta a no reconocer la vigencia de esa orden en Puerto Rico mientras se dilucide finalmente el asunto.(28)
*581E. La orden de pensión alimentaria en este caso se rige, además, por la Full Faith and Credit for Child Support Orders Ací(29) (en adelante la F.F.C.C.S.O.A.), 28 U.S.C. sec. 1738B.(30) De acuerdo con las disposiciones de este estatuto, los tribunales de Puerto Rico carecen de jurisdicción para enmendar la orden emitida por el tribunal de Massachussetts en este caso por la misma razón que no la tienen al amparo de la L.I.U.A.P.
En el historial del P. del S. federal Núm. 922, el cual se convirtió en la F.F.C.C.S.O.A., se discuten algunos de los problemas relacionados con la falta de cumplimiento con las órdenes de pensión alimentaria de los distintos estados en Estados Unidos. Se consigna que uno de los problemas principales surge cuando el alimentante que no tiene la custodia de los hijos alimentistas se muda a otro estado y solicita allí que se reduzca la cantidad establecida en la *582orden de pensión alimentaria original. Según se discute en el informe:
... Because child support orders are not entitled to full faith and credit, the courts of the other state can, and frequently do, reduce the amount of support payable under the original court order. This lea[v]es a custodial parent with only two choices. He or she can choose to accept the ruling, and do without the full amount of child support, often at great hardship to the children. Or, he or she can challenge the ruling in the out-of-state court. Assuming the custodial partner learns of the modification in time to appeal, this requires paying money for court costs, attorney’s fees, and travel to the new state, all without any guarantee of success. Obviously, neither of these solutions is adequate. S. 922 is designed to remedy that problem.
If a non-custodial parent wishes to file for a reduction in child support payments, then he or she must do so in the state that originally issued the order. This will insure that the custodial parent is given notice of the proposed modification, as well as an opportunity to oppose the modification if he or she wishes. (Énfasis suplido.) S.Rep. No. 103-361, 103th Cong., 1994 U.S.Code Cong. & Admin. News. 3259, 3261.
La F.F.C.C.S.O.A. le exige a cada estado poner en vigor, de acuerdo con sus términos, una orden pensión alimentaria para un menor que haya sido dictada en otro estado. Véase 28 U.S.C. sec. 1738B(a)(l). La ley le prohíbe asimismo a los tribunales de un estado modificar una or-den de pensión alimentaria para un menor, que sea dictada por el tribunal de otro estado —véase 28 U.S.C. see. 1738B(a)(2)— salvo en conformidad con las subincisos (e), (f) e(i). Estas disposiciones establecen:
(e) ... A court of a State may modify a child support order issued by a court of another State if—
(1) the court has jurisdiction to make such a child support order pursuant to subsection (i); and
(2)(A) the court of the other State no longer has continuing, exclusive jurisdiction of the child support order because that State no longer is the child’s home State or the residence of any individual contestant; or
(B) each individual contestant has filed written consent with the State of continuing, exclusive jurisdiction for a court of *583another State to modify the order and assume continuing, exclusive jurisdiction over the order.
(f) ... If 1 or more child support orders have been issued with regard to an obligor and a child, a court shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction and enforcement:
(1) If only 1 court has issued a child support order, the order of that court must be recognized.
[[Image here]]
(5) The court that has issued an order recognized under this subsection is the court having continuing, exclusive jurisdiction under subsection (d).(31)
[[Image here]]
(i) ... If there is no individual contestant or child residing in the issuing State, the party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another State shall register that order in a State with jurisdiction over the nonmovant for the purpose of modification. 28 U.S.C. sec. 1738B(e), (f) e (i).
La solución del problema que plantea la petición de re-baja de pensión presentada por Barbosa Dieppa de acuerdo con estas disposiciones es idéntica a la solución del pro-blema según las disposiciones de la L.I.U.A.P.:(32) debido a que el tribunal de Massachusetts tiene aún la jurisdicción continua y exclusiva sobre la orden de pensión alimentaria, los tribunales de Puerto Rico carecen de jurisdicción para modificarla.
Se podría cuestionar también la corrección de nuestra solución según la F.F.C.C.S.O.A. Se podría plantear, en primer lugar, que la F.F.C.C.S.O.A. no continúa vigente en jurisdicciones que, como Puerto Rico, han adoptado la U.I.F.S.A. en cumplimiento del mandato federal precep-*584tuado en la See. 321 de la P.R.W.O.R.A., 42 U.S.C. see. 666(f). En segundo lugar, se podría argumentar que aun presumiendo la vigencia de la F.F.C.C.S.O.A., ésta contiene disposiciones que permiten atender la solicitud de Barbosa Dieppa.
En cuanto a las posibles incompatibilidad entre la F.F.C.C.S.O.A. y la U.I.F.S.A., hay que reconocer efectivamente que ambos estatutos contienen disposiciones que pudieran estar en conflicto. Véase, e.g., R Wick Hatamyar, Critical Applications and Proposals for Improvement of the Uniform Interstate Family Support Act and the Full Faith and Credit for Child Support Orders Act, 71 St. John’s L. Rev. 1 (1997). No obstante, no nos corresponde resolver esas posibles contradicciones, en particular cuando, con respecto al asunto que nos ocupa, no exista conflicto alguno entre ambos estatutos. íd., págs. 37-38.
En cuanto a la posibilidad de atender la solicitud de rebaja presentada por Barbosa Dieppa conforme con las disposiciones de la F.F.C.C.S.O.A., cabe señalar que el in-ciso (h) de ese estatuto ordena la aplicación de la ley del foro a los procedimientos para modificar una orden de pen-sión alimentaria para un menor. Véase 28 U.S.C. see. 1738B(h). No obstante, la ley del foro en este caso es la U.I.F.S.A., según adoptada en Puerto Rico —es decir, la L.I.U.A.P.— y, según hemos explicado, al amparo de este estatuto, la solicitud de Barbosa Dieppa es improcedente.

Se dictará la sentencia que corresponda en conformidad con los fundamentos expuestos anteriormente.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente.
*585— O —

 Solicitó, además, que se localizara al patrono de Barbosa Dieppa, se presen-tara información sobre el salario de este último, se ordenara la retención de ingresos en el origen y se cobraran los atrasos en los pagos de la pensión alimentaria acumu-lados hasta el 3 de marzo de 1995.


 Esta hija fue procreada con Sonia I. Castro.


 La Examinadora de Pensiones Alimenticias recomendó, además, que se le concediera un término a Barbosa Dieppa para que obtuviera representación legal y presentara la moción anunciada de rebaja.


 Esta vista se celebró el 27 de agosto de 1996.


 Esta orden fue notificada el 23 de octubre de 1996.


 En Tribunal de Circuito de Apelaciones resolvió que, de acuerdo con lo dis-puesto en la Sec. 303(b)(2) de la Consumer Protection Act, 42 U.S.C. sec. 1673(b)(2) (Sup. 1998), la Sec. VII del Art. 24(6) de la Ley Orgánica de la Administración para el Sustento de Menores, 8 L.P.R.A. see. 523(6), y lo resuelto en Galarza Rivera v. Mercado Pagán, 139 D.P.R. 619 (1995), sólo se podía ordenar la retención en el origen del cincuenta y cinco por ciento (55%) del ingreso neto de Barbosa Dieppa. El tribunal de instancia había ordenado que se retuviera más del sesenta y seis por ciento (66%) del ingreso neto del recurrente.


 Barbosa Dieppa solicitó infructuosamente en dos (2) ocasiones la reconside-ración de este dictamen.


 La Uniform Interstate Family Support Act (en delante U.I.F.S.A.) sustituyó la Ley Uniforme de Reciprocidad para la Ejecución de Obligaciones sobre Alimentos, denominada en inglés como Uniform Reciprocal Enforcement of Support Act (en ade-lante la U.R.E.S.A.), según aprobada originalmente en 1950 y enmendada posterior-mente en 1952 y 1958, y la Ley Revisada Uniforme de Reciprocidad para la Ejecución de Obligaciones sobre Alimentos de 1968, denominada en inglés como Revised Uniform Reciprocal Enforcement of Support Act of 1968 (en adelante R.U.R.E.S.A.). Véase Uniform Interstate Family Support Act, 9(1) Uniform Laws Annotated (en adelante U.LA.), pág. 272 (Sup. 1997).


 Para 1997, la UJ.P.S.A. había sido adoptada en treinta y cinco (35) estados y el Distrito de Columbia. Véase Uniform Interstate Family Support Act of 1992, supra, pág. 316.


 La razón para exigir este requisito, según se expresa en el historial legisla-tivo de la Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (en adelante P.R.W.O.R.A.) fue el siguiente:
“Mandatory passage and use of UIFSA is a cornerstone of a major purpose of the committee proposal —improved child support enforcement in interstate cases. Without uniform laws and procedures governing child support, the success of interstate cases will continue to be severely constrained. Virtually every witness that testified on interstate enforcement before the committee recommended that U.I.F.S.A. be made mandatory.” (Énfasis suplido.) H.R. No. 104-651, 104th Cong., 1996 U.S. Code Cong. & Admin. News 2183, 2471.


 La exposición de motivos informa, además, lo siguiente:
“En el informe al Congreso, la Comisión Interestatal de Sustento de Menores de los Estados Unidos ... informó que de un treinta ... a un cuarenta por ciento ... de los casos de pensiones alimentarias son interestatales, con sólo un diez por ciento ... de recaudaciones. Esto representa que de un veinte ... a un treinta por ciento ... de los menores con derecho a alimentos no los están recibiendo.
“En Puerto Rico el número de casos interestatales es menor, esto es, 26,000 de 198,000 casos, poco menos del trece por ciento .... Sin embargo, ello no deja de ser un número considerable y un serio problema para los menores que no reciben alimentos. Tan grave es el problema que, generalmente, el trámite de un caso interestatal típico toma entre ocho ... a diez ... meses, como mínimo, y muchos nunca se resuelven. Los procesos de investigación del padre ausente, la investigación de la capacidad econó-mica, la fijación y la ejecución de la obligación alimentaria en el área de reclamacio-nes de alimentos interestatales tienen particularidades y problemas que esta Ley propone resolver.” 1997 Leyes de Puerto Rico 838-839.


 Esta disposición no forma parte del estatuto modelo aprobado por la Confe-rencia Nacional de Comisiones sobre Leyes Uniformes Estatales. Véase See. 904 Uniform Interstate Family Support Act, 9(1) Uniform Laws Annotated (U.L.A.) sec. 904. Fue añadida por la Asamblea Legislativa de Puerto Rico al adoptarlo.


 Véase Child Support Enforcement v. Brenckle, 675 N.E.2d 390 (1997). En este caso, la Corte Suprema del estado de Massachussetts resolvió que la U.I.F.S.A., la cual, según fue adoptada en ese estado, contenía una disposición similar a la See. 904 de la L.I.U.A.P., Leyes de Puerto Rico, supra, pág. 868, aplicaba retroactiva-mente a una orden de pensión alimentaria para un menor dictada durante la vigen-*570cia de la legislación anterior, en ese caso, la U.R.E.S.A. Según expresó esa corte: “UIFSA... provides the procedural framework for enforcing one State’s support order in another jurisdiction. As a remedial statute, and not one affecting substantive rights, it is proper that UIFSA should be applied retroactively.” (Escolio omitido.) Child Support Enforcement v. Brenckle, supra, pág. 393.


 La Ley Orgánica de la Administración para el Sustento de Menores fue enmendada recientemente, además, por la Ley Núm. 169 de 18 de diciembre de 1997 (8 L.P.R.A. see. 501 et seq.).


 Este principio deriva esencialmente de la Parental Kidnapping Prevention Act of 1980, 28 U.S.C. sec. 1738A. Véase el comentario a la Sec. 205 del Uniform Family Support Act, 9(1) Uniform Laws Annotated (U.L.A.) Comentario, Sec. 205 de U.I.F.S.A., supra, pág. 285 (Supl. 1997).


 Según el comentario del estatuto modelo, “[t]his section is perhaps the most crucial provision in UIFSA”. Comentario, Sec. 205 de U.I.F.S.A., supra, pág. 285.


 La traducción del estatuto adoptada por la Asamblea Legislativa de Puerto Rico es defectuosa en este aspecto. La versión en inglés de la parte pertinente de la See. 205 establece textualmente lo siguiente:
“(a) A tribunal of Puerto Rico issuing a support order consistent with the law of Puerto Rico has continuing, exclusive jurisdiction over a child-support order:
[[Image here]]
“(2) until all of the parties who are individuals have filed written consents with the tribunal of Puerto Rico for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.” (Énfasis suplido.) Leyes de Puerto Rico, supra, pág. 873.
La traducción de esta disposición adoptada por la Asamblea Legislativa de Puerto Rico dispone lo siguiente:
“(a) El tribunal de Puerto Rico que emita una orden de pensión alimentaria para un menor conforme dispone la ley, tiene jurisdicción continua y exclusiva sobre dicha orden:
[[Image here]]
“(2) cuando todas las partes hayan prestado su consentimiento por escrito en el tribunal de Puerto Rico para que un tribunal de otro estado modifique la orden y asuma jurisdicción continua y exclusiva.” (Énfasis suplido.) Leyes de Puerto Rico, supra, pág. 846.
La comparación de ambos textos demuestra claramente que donde la versión castellana dice “cuando”, se debe leer “hasta”, conforme con la see. 905 del Art. 9 de la L.I.U.A.R, Leyes de Puerto Rico, supra, pág. 846, la cual establece la preeminencia de la versión inglesa en caso de discrepancia entre esta versión y la castellana. Véase, además, el Art. 13(a) del Código Civil, 31 L.P.R.A. sec. 13(a).


 Esta disposición fue redactada deliberadamente en voz pasiva por la Confe-rencia Nacional de Comisionados sobre Leyes Uniformes Estatales, para no limitar quién es la persona capacitada para enviar una orden de retención de un estado a otro. Según se explica en el comentario del estatuto modelo: “Aun cuando el remi-tente será de ordinario una agencia de sustento de menores o el alimentista, el alimentante o cualquier otra persona pudiera suministrarle la orden de retención de ingresos a un patrono.” Comentario a la See. 501 de la U.I.F.S.A., Uniform Laws Annotated (U.L.A.), supra, Sec. 501, pág. 299 (Supl. 1997).


 Según la Sec. 507, Art. 5 de la L.I.U.A.P., Leyes de Puerto Rico, supra, pág. 860:
“(a) La parte que solicita el cumplimiento de una orden de pensión alimentaria o una orden de retención de ingresos, o ambas, emitida por un tribunal de otro estado, podrá enviar los documentos requeridos para el registro de la orden a la Administración para el Sustento de Menores de Puerto Rico.
“(b) Una vez recibidos los documentos, la agencia de sustento de menores, [sin necesidad de registrar previamente] ... la orden, considerará y[,] si lo estima apro-piado, utilizará cualquier procedimiento administrativo autorizado por la ley de Puerto Rico para ejecutar la orden de pensión alimentaria o la orden de retención de ingresos, o ambas. Si el alimentante no objeta la validez o la ejecución de la orden por la vía administrativa, ... [la orden no tiene que ser registrada. Si el alimentante objeta la validez o la ejecución de la orden por la vía administrativa,] la agencia de sustento de menores registrará la misma según se dispone en este Capítulo.”
Debido a que la traducción de este inciso es defectuosa, lo hemos citado ha-ciendo las modificaciones pertinentes. Véanse: Art. 9 de la See. 905 de la L.I.U.A.P., Leyes de Puerto Rico, supra, pág. 868; Art. 13(a) del Código Civil, supra. El inciso (b) traducido dispone textualmente lo siguiente:
*574“(b) Una vez recibidos los documentos, la agencia de sustento de menores, pre-vio el registro de la orden, considerará y si lo estima apropiado, utilizará cualquier procedimiento administrativo autorizado por la ley de Puerto Rico para ejecutar la orden de pensión alimentaria o la orden de retención de ingresos, o ambas. Si el alimentante no objeta la validez o la ejecución de la orden por la vía administrativa, la agencia de sustento de menores registrará la misma según se dispone en est[a ley].” (Énfasis suplido.) See. 507 de la L.I.U.A.P., supra.
La versión inglesa de esta disposición es la siguiente:
“(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of Puerto Rico to enforce a support order or an income-witholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity of or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this Act.” (Énfasis suplido.) Leyes de Puerto Rico, supra, pág. 886.


 En el comentario del estatuto modelo se explica lo siguiente:
“Subsection (c) mandates enforcement of the registered order. This is a sharp variation of RURESA [sec.] 40, which stated that ‘the registered foreign support order shall be treated in the same manner as a support order issued by a court of this State.’ This language was generally construed as converting the foreign order into an order of the registering state. Once the registering court concluded that it was enforcing its own order, the next logical step was to modify the order as the court deemed appropriate. This rationale resulted in yet another order in the multiple-order system. UIFSA mandates an end to this process, except as modification is authorized in ... article [6].” (Énfasis suplido y citas omitidas.) Comentario, U.I.F.S.A., 9(1) Uniform Laws Annotated (U.L.A.), Sec. 603, pág. 305 (Supl. 1997).


 Se debe señalar que, distinto de cuando se trata de una orden de pensión alimentaria para un menor, un tribunal que no sea el emisor carece de jurisdicción para modificar una orden de pensión alimentaria para un cónyuge o ex cónyuge. El tribunal que emite una orden de pensión alimentaria en beneficio de un cónyuge o ex cónyuge retiene una jurisdicción continua y exclusiva sobre la orden mientras sub-sista la obligación de alimentar. Véanse: Secs. 2.205(f) y 2.206(c) de la L.I.U.A.P., Leyes de Puerto Rico, supra, págs. 846-847; Comentario a la See. 205 de la U.I.F.S.A., Uniform Laws Annotated (U.L.A.), supra, pág. 286. Según se explica en el comentario de la See. 205 de la U.I.F.S.A., supra:
“Spousal support is treated differently; the issuing tribunal retains continuing, exclusive jurisdiction over an order of spousal support throughout the entire existence of the support obligation. Sections 205(f) and 206(c) state that the procedures of UIFSA are not available to a responding tribunal to modify the existing spousal support order from the issuing state.
“The prohibition of modification of spousal support by a nonissuing state tribunal under UIFSA is consistent with the principle that a tribunal should apply local law to such cases to insure efficient handling and to minimize choice of law problems. Avoiding conflict of law problems is almost impossible if spousal support orders are subject to modification in a second state. For example, states take widely varying views of the effect of a spousal support order of the obligee’s remarriage or cohabitation. Making a distinction between spousal and child support is further justified because the standards for modification of child support and spousal support are very different. In most jurisdictions a dramatic improvement in the obligor’s economic circumstances will have little or no relevance in an action seeking upward modification of spousal support, while a similar change in an obligor’s situation typically is the primary basis for an increase in child support. This disparity is founded on a policy choice that post-divorce success of an obligor-parent should benefit the obligor’s child but not the obligor’s ex-spouse.
“Finally, UIFSA does not provide for shifting the continuing, exclusive jurisdiction over a spousal-support order by mutual agreement. That procedure is limited to child support under Subsection (a)(2) [of Section 205], Note that the Act is silent rather than preclusive on the subject. If the parties wish to enter into such an agreement, it is up to the individual states to decide whether to recognize it. A waiver of continuing, exclusive jurisdiction and subsequent modification of spousal support by a tribunal of another state simply is not authorized under the auspices of UIFSA.”


 jjjl inc¡so (a) ¿e esia sección es correlativo con el inciso (a) de la See. 205 en cuanto al principio de jurisdicción continua y exclusiva del tribunal que emite la orden. Véase Comentario a la See. 611 de la U.I.F.S.A., 9 Uniform Laws Annotated (U.L.A.), pág. 309.


 Véanse: Solicitud de certiorari presentada ante el Tribunal Supremo de Puerto Rico de 17 de abril de 1997, pág. 6; Solicitud de certiorari presentada ante el Tribunal de Circuito de Apelaciones de 20 de diciembre de 1996, pág. 8; Moción solicitando rebaja de pensión alimentaria y memorando de derecho presentada ante el Tribunal de Primera Instancia de 8 de abril de 1996, pág. 3; Giro postal enviado a Luz C. Aponte el 10 de febrero de 1996; Declaración jurada de Eliseo Barbosa Dieppa suscrita el 10 de enero de 1995 ante notario.


 Véase, e.g., Declaración jurada de Eliseo Barbosa Dieppa suscrita el 10 de enero de 1995.


 Para una conclusión igual a la expresada, véanse los casos siguientes: Office of Child Support Enforcement v. Cook, 959 S.W.2d 763, 764-765 (1998); Hinton v. Hinton, 496 S.E.2d 409, 411 (1998).


 Barbosa Dieppa nunca ha hecho alegación alguna al respecto.


 Cabe señalar, no obstante, que el Art. 19 de la Ley Orgánica de la Adminis-tración para el Sustento de Menores, según enmendada por la Sec. 15 de la Ley Núm. 169 de 18 de diciembre de 1997, establece, en lo pertinente, que “[l]a reducción de la pensión alimentaria será efectiva desde la fecha en que el Tribunal o el Admi-nistrador decida sobre la petición de reducción o el Administrador modifique la pen-sión establecida conforme al reglamento de revisión periódica que se adopte”. (Énfa-sis suplido.) 8 L.P.R.A. see. 518. La norma establecida en Valencia, Ex parte, 116 D.P.R. 909, 916 (1986), y reiterada posteriormente en López v. Rodríguez, 121 D.P.R. 23, 35-36, (1988), y en Rivera Maldonado v. Cabrera Olivera, 130 D.P.R. 39, 44 (1992), se debe entender modificada a tono con el Art. 19 de la Ley Orgánica de la Administración para el Sustento de Menores, supra, según enmendada.


 Por otro lado, la See. 306 del Art. 3 de la L.I.U.A.P. establece que “[s]i una petición o reclamación comparable es recibida por un tribunal sin competencia en Puerto Rico, éste remitirá la petición y los documentos que la acompañan al tribunal apropiado en Puerto Rico o en otro estado y notificará al peticionario el lugar y la fecha en que remitieron los documentos”.
No obstante, independientemente de cuál sea el significado preciso de la pala-bra “competencia” en este contexto —nótese que la versión inglesa de la L.I.U.A.P., la cual, según consignamos anteriormente, predomina sobre la castellana, no habla de *581venue, sino de an inappropriate tribunal, véase See. 306 de la U.I.F.S.A., 9(1) Uniform Annotated Laws (U.L.A.) Sec. 306 (Supl. 1997)— el comentario que acompaña la See. 306 de la U.I.F.S.A., supra, sugiere que el propósito de esta disposición es limitado y específico. El comentario oficial indica lo siguiente:
“This section directs a tribunal receiving UIFSA documents in error to forward the original documents to their proper destination without undue delay, whether the appropriate tribunal is located in the same state or elsewhere. This section is intended to apply both to initiating and responding tribunals receiving such documents. For example, if a tribunal is inappropriately designated as the responding tribunal, it shall forward the petition to the appropriate responding tribunal wherever located, if known, and notify the initiating tribunal of its action. Such a procedure is much to be preferred to returning the documents to the initiating tribunal to begin the process anew.” Comentario a la Sec. 306 de la U.I.F.S.A., supra.


 Esta ley fue aprobada el 20 de octubre de 1994.


 Algunos de los propósitos que inspiraron la aprobación de la Full Faith and Credit for Child Support Orders Act (en adelante F.F.C.C.S.O.A.) fueron facilitar la ejecución de las órdenes de pensión alimentaria para menores entre los estados y evitar la competencia jurisdiccional y el conflicto entre las cortes estatales al mo-mento de dictar órdenes de pensión alimentaria para menores. Véase S.Rep. No. 103-361, pág. 4 (1994), reimpreso en 1994 U.S.C.C.A.N. 3259, 3260. Entre las deter-minaciones que propiciaron la aprobación del estatuto, el Congreso consignó que la falta de uniformidad en la legislación estatal sobre pensiones alimentarias para me-nores fomentaba que se hiciera caso omiso de las órdenes de pensión alimentaria, ocasionando un cúmulo masivo, a nivel nacional, de atrasos en los pagos, y generaba la excesiva relitigación de los casos y la emisión de órdenes de pensión alimentaria conflictivas por cortes de diversas jurisdicciones, lo cual resultaba en confusión, des-pilfarro de recursos judiciales, falta de respecto hacia las cortes, y la disminución de la confianza pública en la ley. Véase F.F.C.C.S.O.A., Sec. 2(a)(C)(E), 108 Stat. 4063-4064 (1994).


 Esta disposición establece: “A court of a State that has made a“child support order consistently with this section has continuing, exclusive jurisdiction over the order if the State is the child’s State or the residence of any individual contestant unless the court of another State, acting in accordance with subsections (e) and (f), has made a modification of the order.” 28 U.S.C. sec. 1738B(d) (Supl. 1998).


 Para una discusión de una situación similar bajo la U.I.F.S.A. y la F.F.C.C.S.O.A., véase P. Wick Hatamyar, Critical Applications and Proposals for Improvement of the Uniform Interstate Family Support Act and the Full Faith and Credit for Child Support Orders Act, 71 St. John’s L. Rev. 1, 37-38 (1997).